                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT WINCHESTER

  UNITED STATES OF AMERICA                       )
                                                 )       Case No. 4:20-cr-03
  v.                                             )
                                                 )       Judge Travis R. McDonough
  RICHARD STEIN                                  )
                                                 )       Magistrate Judge Susan K. Lee
                                                 )


                                              ORDER



          Magistrate Judge Susan K. Lee filed a report and recommendation recommending that

 the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea as to Count Two of the

 six-count Indictment; (2) accept Defendant’s guilty plea as to Count Two; (3) adjudicate the

 Defendant guilty of Count Two; (4) defer a decision on whether to accept the plea agreement

 until sentencing; and (5) order that Defendant remain in custody until sentencing in this matter

 after his bond was revoked (Doc. 57). Neither party filed a timely objection to the report and

 recommendation. After reviewing the record, the Court agrees with Magistrate Judge Lee’s

 report and recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate

 judge’s report and recommendation (Doc. 57) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS

 as follows:

       1. Defendant’s motion to withdraw his not-guilty plea as to Count Two of the Indictment is

          GRANTED;

       2. Defendant’s plea of guilty to Count Two is ACCEPTED;

       3. Defendant is hereby ADJUDGED guilty of Count Two;

       4. A decision on whether to accept the plea agreement is DEFERRED until sentencing; and



Case 4:20-cr-00003-TRM-SKL Document 59 Filed 07/07/20 Page 1 of 2 PageID #: 148
    5. Defendant SHALL REMAIN in custody until sentencing in this matter which is

       scheduled to take place on October 30, 2020, at 9:00 a.m. [EASTERN] before the

       undersigned.

    SO ORDERED.


                                         /s/Travis R. McDonough
                                         TRAVIS R. MCDONOUGH
                                         UNITED STATES DISTRICT JUDGE




Case 4:20-cr-00003-TRM-SKL Document 59 Filed 07/07/20 Page 2 of 2 PageID #: 149
